DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the amendments and arguments filed 10/28/2021. Claims 1-2, 4-8, 10-13, and 15 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory M Smith on 12/30/2021.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 10, line 4, the square symbol (two instances) are replaced with --µ--.

IN THE TITLE OF THE INVENTION:
The title of the invention is hereby amended to be --FAN FOR VENTILATING OR CONDITIONING ENVIRONMENT--.

	The above amendments to the claims are made to correct minor informalities.
	The above changed to the title of the invention is made to make the title more descriptive of the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises a single or only one internal housing compartment and a single or only one longitudinal aperture with a channeling element configured to deflect and separate air exiting from the longitudinal aperture and the channeling element cooperating with a main body external surface to determine a minimum passage section for the exiting air from the housing compartment for effectively emitting air into a space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/WAYNE A LAMBERT/
Examiner, Art Unit 3745

/David E Sosnowski/SPE, Art Unit 3745